


110 HR 6769 IH: Medicaid Fraud Recovery Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6769
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  strengthen State and local government efforts to investigate and prosecute
		  fraud and abuse in the Medicaid Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Fraud Recovery Act of
			 2008.
		2.Promoting
			 Medicaid fraud investigations and prosecutions by local governments
			(a)In
			 generalSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the
			 following new subsection:
				
					(aa)Use and funding
				of local fraud units
						(1)In
				generalNothing in this title shall be construed as preventing a
				county or other local government from establishing a local fraud investigative
				unit to investigate and prosecute provider and recipient fraud under this title
				within the jurisdiction of such local government.
						(2)State
				recognition and funding of local unitsIn the case of the
				establishment by a local government of a local fraud investigative unit in a
				State under paragraph (1), the State shall provide in its State plan under this
				title the following:
							(A)Recognition of
				unitThe plan shall recognize such a unit and permit its
				operations in accordance with this subsection and may not establish internal
				procedures that prevent such a unit from being recognized or
				functioning.
							(B)Data sharing
				requiredThe Department of
				Health of the State and any administrative unit responsible for claims
				administration under this title in the State shall make available to such unit
				all data relating to this title in the area of such unit.
							(C)Pass-through
				payment of FFPThe State shall provide for payment, on a
				pass-through basis, to the local government of the Federal financial
				participation received by the State under section 1903(a) which is attributable
				to expenses of such unit.
							(D)Repayment of
				local share in case of recoupmentIn the case of a State in which
				local governments are responsible for paying a portion of medical assistance
				expenses, if there is a recoupment of funds under the State plan and—
								(i)the recoupment was a result of activities
				of such a unit of local government, the State shall provide for payment to the
				local government of its original share of the expenses for which the recoupment
				is made; or
								(ii)the recoupment was not the result of
				activities of such a local government unit, the State shall provide for the
				payment described in clause (i) to the local government unless otherwise
				provided under an agreement between the State and local government
				involved.
								(E)Payment of
				bounty in case of local prosecutionIf funds under the plan are recouped and an
				investigation by such local unit led the recoupment of funds, the State shall,
				from its share of such recouped funds, provide for payment to the local
				government of a bounty equal to 10 percent of such recouped share.
							(3)Explanation for
				failures to prosecuteIf a State refuses to prosecute a case
				which has been referred to it by a local fraud investigative unit described in
				paragraph (1), the State must provide to the unit a statement that—
							(A)explains the
				reasons for such refusal; and
							(B)identifies which
				entity is more appropriate to handle the prosecution or resolution of the case
				and the reasons for selecting such entity.
							(4)Requirement for
				semi-annual reportsAs a condition for the provision of payments
				to a State (or to a locality under paragraph (2)(C)) under subsection (a)(6),
				the State or locality shall submit semiannual reports to the Secretary. Such
				reports shall contain such information on investigations and prosecutions of
				fraud under this title as the Secretary may specify.
						(5)Method for
				determination of referralsFor purposes of this subsection, the
				State shall establish a method for determining whether a recoupment of funds
				was a result of activities of a unit of local government and for identifying
				cases in which a local fraud investigative unit has referred a case for
				prosecution.
						.
			3.Enhanced Medicaid
			 funding for anti-fraud activities
			(a)In
			 generalSection 1903(a)(6)(B) of the Social Security Act (42
			 U.S.C. 1396b(a)(6)(B)) is amended by inserting before the semicolon at the end
			 the following: plus, not subject to the limitations of subsection
			 (b)(3), 662/3 percent of such additional sums expended in
			 the quarter for fraud investigative activities, whether conducted by such unit
			 or by local fraud investigative units described in subsection
			 (aa)(1).
			(b)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 expenditures occurring on or after October 1, 2008.
			
